In a negligence action to recover damages for injury to person and property, defendants appeal from an order of the Supreme Court, Suffolk County, dated January 5, 1961, which denied their motion to strike the action from the Trial Term Calendar of said court. Order affirmed, with $10 costs and disbursements. In plaintiffs’ amended bill of particulars it is claimed that some of the injuries complained of by the plaintiff Marion McNamara were the result of the aggravation of a pre-existing condition to her back, which had long remained dormant. No particulars as to such pre-existing condition are given and none had been demanded. Concededly, about six months prior to the accident here involved, plaintiff Marion McNamara had received hospital treatment in St. Peter’s Hospital in Albany, N. Y. Defendants seek to strike the action from the Trial Calendar because the records of that hospital had not been made available to them. No evidence was submitted that such hospitalization was for any injury for which recovery is being sought in this action or for the pre-existing condition referred to in plaintiffs’ bill of particulars. One of plaintiffs’ attorneys stated that at no time was the plaintiff Marion McNamara confined to said hospital for anything relating to any of the injuries which are claimed “in this accident”. Although the language used by such attorney is somewhat equivocal, we understand it to mean that in this action no claim will be made for damages for any injury or for damages for the aggravation of any *784condition for which plaintiff Marion McNamara received treatment in St. Peter’s Hospital, and that on the trial plaintiff Marion McNamara’s proof will be limited accordingly. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.